Exhibit 10.1
 
EXECUTIVE EMPLOYMENT AGREEMENT
 
This Executive Employment Agreement (“Agreement”) is entered into as of  July
15, 2014 by and between BioSig Technologies, Inc., a Delaware corporation with
its principal place of business at 12424 Wilshire Boulevard, Suite 745, Los
Angeles, California 90025 (the “Company”), and Gregory Cash (“Executive”).  In
consideration of the mutual promises and covenants contained in this Agreement,
the parties agree as follows:
 
1.           Agreement to Employ.  The Company desires to secure the services of
Executive as its President and Chief Executive Officer (“CEO”).  The Company and
Executive desire to enter into this Agreement to, among other things, set forth
the terms of Executive’s employment with the Company.  The Company and Executive
acknowledge that this Agreement supersedes any other offer, agreement or
promises made by anyone, specifically concerning the offer of employment by the
Company, and this Agreement comprises the complete agreement between Executive
and the Company concerning Executive’s employment by the Company.
 
2.           Term of Agreement.  This Agreement shall be binding upon and
enforceable against the Company and Executive immediately when both parties
execute the Agreement.  The Agreement’s stated term and the employment
relationship created hereunder will begin on July 15, 2014 (the “Effective
Date”) and will remain in effect until the third anniversary of the Effective
Date, unless earlier terminated in accordance with Section 9.  The period during
which Executive is employed under this Agreement will be referred to as the
“Employment Period” and the effective date of the termination of Executive’s
Employment will be referred to as the “Termination Date.”
 
3.           Surviving Agreement Provisions.  Notwithstanding any provision of
this Agreement to the contrary, the parties’ respective rights and obligations
under Sections 6 through 11 shall survive, in accordance with the provisions of
such Sections, any termination or expiration of this Agreement or the
termination of Executive’s employment for any reason whatsoever.
 
4.           Services to be Provided by Executive.
 
(a)           Position and Responsibilities.  Subject to the Agreement’s terms,
Executive agrees to serve the Company as its President and CEO, and as a member
of the Company’s Board of Directors (the “Board”).  Executive shall have the
duties and privileges customarily associated with an executive occupying such
roles, and shall perform all reasonable acts customarily associated with such
roles, or necessary and/or desirable to protect and advance the best interests
of the Company.  Executive shall resign as a member of the Board if his
employment terminates for any reason. For purposes of this Agreement only,
unless the context requires otherwise, all references to the Board shall not
include Executive. The Company shall provide Executive with such reasonable
amenities (e.g., office, furnishings and staff) as are necessary for the
performance of his duties hereunder.
 
(b)           Executive’s Employment Representations.  Executive agrees that he
(i) shall not serve as a member of any board of directors, or as a trustee of,
or in any manner be affiliated with, any present or future agency or
organization (except for civic, religious, and not for profit organizations)
without the consent of the Board, other than those board of directors or
trustees on which Executive serves as of the date of this Agreement; and (ii) is
required to devote sufficient working time to the Company (other than sick time
and civic responsibilities, vacation, charitable or religious activities that do
not interfere with the performance of Executive’s duties) in order to properly
carry out Executive’s duties.  Notwithstanding the foregoing, Executive shall be
permitted to serve out any contractual termination period required as a
consultant to Toray Industries, Inc (“Toray”), after providing the required
notice of such termination to Toray no later than the Effective Date
hereof.   Executive further represents to the Company that Executive (x) is not
violating and will not violate any contractual, legal, or fiduciary obligations
or burdens to which Executive is subject by entering into this Agreement or
providing services under the Agreement’s terms; (y) is under no contractual,
legal, or fiduciary obligation or burden (other than Executive’s Consulting
Agreement with Toray) that will interfere with his ability to perform services
under the Agreement’s terms; and (z) has no bankruptcies, convictions, disputes
with regulatory agencies, or other discloseable or disqualifying events that
would have any material impact on the Company or its ability to conduct
securities offerings.
 
 
 

--------------------------------------------------------------------------------

 
 
5.           Compensation for Services.  As compensation for the services
Executive will perform under this Agreement during the Employment Period, the
Company will pay Executive, and Executive shall accept as full compensation, the
following:
 
(a)           Base Salary.  Executive shall receive a monthly salary of twenty
two thousand nine hundred sixteen dollars and sixty-six cents (U.S. $22,916.66)
(annualized, two hundred seventy-five thousand dollars (U.S. $275,000.00)) and
prorated for any partial month, payable on the first day of each month less
required withholdings (the “Base Salary”).  Notwithstanding the foregoing, the
Base Salary shall automatically increase to a monthly salary of twenty seven
thousand eighty-three dollars and thirty-three cents (U.S. $27,083.33)
(annualized, three hundred twenty-five thousand dollars (U.S. $325,000.00)) upon
the Company completing an equity or equity-linked financing or series of related
equity or equity-linked financings on terms acceptable to the Board that result
in gross proceeds to the Company of at least three million five hundred thousand
dollars ($3,500,000) (a “Qualified Financing”).  In addition, upon the
completion of a Qualified Financing, the Company shall make a one-time payment
(the “Catch-Up Payment”) to Executive equal to the difference between that
amount of Base Salary Executive would have been paid during the period from the
Effective Date and ending on the date of such Qualified Financing had
Executive’s annualized Base Salary been three hundred twenty-five thousand
dollars (U.S. $325,000.00) less the amount of Base Salary actually earned by
Executive during such period pursuant to the first sentence of this Section
5(a).  Notwithstanding the foregoing, in the event that a Qualified Financing is
not completed by the date which is six (6) months after the Effective Date (the
“Six Month Date”), Executive’s annual Base Salary shall nonetheless increase to
$325,000 effective as of the Six Month Date and the Company shall pay the
Catch-Up Payment within ten (10) days after the Six Month Date unless the
Company reasonably and in good faith determines the failure to complete the
Qualified Financing on or before the Six Month Date was within the reasonable
control of the Executive.  Executive’s compensation shall be subject to all
appropriate federal and state withholding taxes.
 
(b)           Bonus Plans.  Executive shall be entitled to receive annual
bonuses (“Performance Bonuses”) as provided in this Section 5(b).  For 2014,
Executive shall be eligible to receive a Performance Bonus of up to 50% of the
sum of his Base Salary (pro-rated based on actual days Executive is employed by
the Company in 2014) and the Catch-Up Payment, based on the extent to which
performance criteria for 2014 have been achieved.  The 2014 Performance Bonuses,
if any, shall be payable on or before March 15, 2015.  The Board shall
reasonably and in good faith establish the 2014 performance criteria, in
consultation with Executive, within ninety (90) days of the Effective Date.  For
each calendar year or portion thereof during the Employment Period after 2014,
Executive shall be eligible to receive annual Performance Bonuses of up to
50% of his Base Salary based on the extent to which performance criteria for the
year have been met which shall be paid on or before March 15 of the calendar
year after the calendar year to which the Performance Bonus relates.  To be
eligible to receive a Performance Bonus for a calendar year, Executive must
remain employed through the end of the applicable calendar year except to the
extent Executive is entitled to a prorated Performance Bonus under Section
10.   In the event the Employee is entitled under Section 10 to receive a
prorated Performance Bonus for the calendar year in which his employment
terminates, the amount thereof shall be prorated based upon the number of days
during such calendar year that the Employee was employed by the Company.  All
performance criteria shall be established reasonably and in good faith by the
Board after consultation with Executive.  The evaluation of Executive’s
performance, as measured by the applicable performance criteria and the awarding
of bonuses, if any, shall be determined reasonably and in good faith by the
Board.
 
 
2

--------------------------------------------------------------------------------

 
 
(c)           One Time Bonus.  Upon completion of a Qualified Financing,
Executive shall receive a one-time cash bonus of thirty thousand dollars
($30,000), less required withholdings.
 
(d)           Stock Options.  Executive shall be entitled to the following
grants of incentive stock options to purchase shares of common stock of the
Company (the “Common Stock”) pursuant to a Stock Option Agreement dated the
Effective Date in the form attached hereto as Exhibit 5(d) at an exercise price
of the fair market value of the Common Stock on the Effective Date, in the
following amounts and vesting, subject to the terms and conditions of the BioSig
Technologies, Inc. 2012 Equity Incentive Plan (the “2012 Plan”):
 
(i) A grant in the amount of 542,473 shares of Common Stock which shall become
exercisable on a quarterly basis commencing on the Effective Date.
 
(ii) A grant in the amount of 180,824 shares of Common Stock which shall vest
and become exercisable immediately upon the completion of a Qualified Financing.
 
(iii) A grant in the amount of 180,824 shares of Common Stock which shall vest
and become exercisable immediately upon the listing of the Common Stock on a
recognized U.S. national securities exchange (e.g., NYSE, MKT LLC, The Nasdaq
Stock Market LLC or the New York Stock Exchange).
 
(iv) A grant in the amount of 180,824  shares of Common Stock which shall vest
and become exercisable immediately upon the 501(k) clearance or any other type
of clearance deemed necessary by the U.S. Food and Drug Administration of the
Company’s PURE (Precise Uninterrupted Real-time evaluations of Electrograms) EP
technology platform.
 
(v) A grant in the amount of 180,824 shares of Common Stock which shall vest and
become exercisable immediately upon the Company achieving a market
capitalization of at least one hundred and fifty million dollars ($150,000,000)
and maintaining such market capitalization for at least ninety (90) consecutive
calendar days.
 
(e)           Vacation.  During the Employment Period, Executive shall be
entitled to vacation in accordance with the Company’s vacation policy.  Vacation
shall be taken at such times and intervals as shall be determined by Executive,
subject to the reasonable business needs of the Company.
 
(f)           Reimbursement of Ordinary Business Expenses.  The Company shall
reimburse Executive for all reasonable business expenses incurred in connection
with the performance of Executive’s duties and travel on behalf of the Company,
provided that Executive furnishes the Company with itemized statements of such
expenses, with receipts and other appropriate supporting documentation
evidencing such expenses within thirty (30) days of incurrence and provided that
Executive otherwise complies with the Company’s travel and expense reimbursement
policies and procedures as may be in effect from time to time.
 
 
3

--------------------------------------------------------------------------------

 
 
(g)           Other Benefits and Perquisites.  Executive shall be entitled to
participate in the benefit plans provided by the Company for all employees
generally, and for the Company’s executive employees, including the availability
of health and dental insurance benefits.  The Company shall be entitled to
modify, amend or terminate these benefit plans in its sole discretion at any
time.  Any reimbursement of expenses made under this Agreement shall only be
made for eligible expenses incurred during the Employment Period, and no
reimbursement of any expense shall be made by the Company after December 31st of
the year following the calendar year in which the expense was incurred.  The
amount eligible for reimbursement under this Agreement during a taxable year may
not affect expenses eligible for reimbursement in any other taxable year, and
the right to reimbursement under this Agreement is not subject to liquidation or
exchange for another benefit.  Executive will comply with the Company’s policies
regarding these benefits, including all Internal Revenue Service rules and
requirements.
 
6.           Confidential Information.
 
(a)           Confidential Information.  The Company shall provide Executive
with confidential information and trade secrets of the Company (hereinafter
referred to as “Confidential Information”), shall place Executive in a position
to develop and have ongoing access to Confidential Information of the Company,
shall entrust Executive with business opportunities of the Company, and shall
place Executive in a position to develop business goodwill on behalf of the
Company.  For purposes of this Agreement, Confidential Information includes, but
is not limited to:
 
(i)           Technologies developed by the Company and any research data or
other documentation related to the development of such technologies, including,
without limitation, all designs, ideas, concepts, improvements, product
developments, discoveries and inventions, whether patentable or not, that are
conceived, developed or acquired by Executive, individually or in conjunction
with others, during the Employment Period and that relate to the Company’s
Business (as defined below);
 
(ii)           All documents, drawings, memoranda, notes, records, files,
correspondence, manuals, models, specifications, computer programs, E-mail,
voice mail, electronic databases, maps, logs, drawings, models and all other
writings or materials of any type embodying any of such information, ideas,
concepts, improvements, discoveries, inventions and other similar forms of
expression that are conceived, developed or acquired by Executive individually
or in conjunction with others during the Employment Period (whether during
business hours or otherwise and whether on any Company premises or otherwise)
that relate to the Company’s Business, trade secrets, products or services;
 
(iii)           Customer lists and prospect lists developed by the Company;
 
(iv)           Information regarding the Company’s customers that Executive
acquired as a result of his employment with the Company, including but not
limited to, customer contracts, work performed for customers, customer contacts,
customer requirements and needs, data used by the Company to formulate customer
bids, customer financial information, and other information regarding the
customer’s business;
 
 
4

--------------------------------------------------------------------------------

 
 
(v)           Information related to the Company’s Business, including but not
limited to marketing strategies and plans, sales procedures, operating policies
and procedures, pricing and pricing strategies, business plans, sales, profits,
and other business and financial information of the Company;
 
(vi)           Training materials developed by and utilized by the Company; and
 
(vii)           Any other information that Executive acquired as a result of his
employment with the Company and which one would reasonably believe the Company
would not want disclosed to a business competitor or to the general public.
 
Executive understands and acknowledges that such Confidential Information gives
the Company a competitive advantage over others who do not have such
Information, and that the Company would be irreparably harmed if the
Confidential Information were disclosed.
 
For purposes of this Agreement, Confidential Information shall not include
information that: (i) prior to disclosure, is or was known or generally
available to the public; (ii) after disclosure, became known to the public
through no act or omission of Executive in violation of this Agreement or any
other person or entity with an obligation of confidentiality to the Company in
violation of such obligation; or (iii) is required to be disclosed pursuant to
an applicable law, rule, regulation, government requirement or court order, or
the rules of any stock exchange (provided, however, Executive shall advise the
Company of such required disclosure in writing promptly upon learning thereof in
order to afford the Company a reasonable opportunity to contest, limit and/or
assist Executive in crafting such disclosure and shall cooperate with the
Company concerning any such attempt to contest, limit or craft the disclosure).
 
(b)           Disclosure of Confidential Information.  Executive agrees that he
shall hold all Confidential Information of the Company in trust for the Company
and shall not during or after his employment terminates for any reason: (i) use
such information for any purpose other than the benefit of the Company; or (ii)
disclose to any person or entity any Confidential Information of the Company
except as necessary during Executive’s employment with the Company to perform
services on behalf of the Company.  Executive shall also take reasonable steps
to safeguard such Confidential Information in Executive’s possession or control
to prevent its disclosure to unauthorized persons.
 
(c)           Return of Information.  Upon termination of employment, or at any
earlier time as directed by the Company, Executive shall immediately deliver to
the Company any and all Confidential Information in Executive’s possession, any
other documents or information that Executive acquired as a result of his
employment with the Company and any copies of any such documents/information.
Executive shall not retain any originals or copies of any documents or materials
related to the Company’s Business – whether in hard copy or digital form – that
Executive came into possession of or created as a result of his employment with
the Company.  Executive acknowledges that such information, documents and
materials are the exclusive property of the Company.  After Executive delivers
to the Company all Confidential Information in Executive’s possession and all
other documents and/or information relating to the Company’s Business, Executive
shall immediately delete all Company Confidential Information and other
documents and/or information relating to the Company’s Business from any
computer, cellular phone or other digital or electronic device owned by
Executive.  In addition, upon termination of employment, or at any time earlier
as directed by the Company, Executive shall immediately deliver to the Company
any property of the Company in Executive’s possession.
 
 
5

--------------------------------------------------------------------------------

 
 
7.           Ownership of Property and Rights.
 
(a) Exclusive Property.  Executive confirms that all Confidential Information
is, will be, and shall remain the exclusive property of the Company.  All
business records, papers and documents, however documented, kept or made by
Executive and which relate to the Company’s Business, shall be and remain the
sole property of the Company.  Without derogating from any of the provisions of
this Agreement, Executive represents that any of the Work Product (as defined
below) are the sole property of the Company and Executive has no rights to such
Work Product or Confidential Information related thereto or embodied therein.
 
(b) Assignment of Inventions.
 
(i) For purposes of this Agreement, the term “Work Product” shall mean,
collectively, all work product, information, inventions, original works of
authorship, ideas, know-how, formula, techniques data, whether or not
patentable, processes, designs, computer programs, photographs, illustrations,
developments, trade secrets and discoveries, including improvements thereto, and
all other intellectual property, including patents, trademarks, copyrights and
trade secrets, that Executive conceives, creates, develops, makes, reduces to
practice, or fixes in a tangible medium of expression, either alone or with
others that (a) relates in any manner to the previous, existing or significantly
contemplated business, work, or investigations of the Company; (b) is or was
suggested by, has resulted or will result from, or has arisen or will arise out
of any work that Executive has done or may do for or on behalf of the Company;
(c) has resulted or will result from or has arisen or will arise out of any
materials or Confidential Information that may have been disclosed or otherwise
made available to Executive as a result of duties assigned to Executive by the
Company; or (d) has been or will be otherwise made through the significant use
of the Company’s time, information, facilities, or materials, even if conceived,
created, developed, made, reduced to practice, or fixed during other than
working hours.  Following the termination of Executive’s employment for any
reason, Executive agrees to make full written disclosure to the Company of all
Work Product conceived, created, developed, made, reduced to practice, or fixed
in a tangible medium of expression during the Employment Period.  Executive
hereby assigns and shall be deemed to have assigned to the Company or its
designee, all of Executive’s right, title, and interest in and to any and all
Work Product conceived, created, developed, made, reduced to practice, or fixed
in a tangible medium of expression during the Employment Period. Executive
further acknowledges that all original works of authorship that have been or
will be made or fixed in a tangible medium of expression by Executive (solely or
jointly with others) within the scope of Executive’s employment with the Company
that are protectable by copyright are “Works Made for Hire,” as that term is
defined in the United States Copyright Act or under any comparable domestic or
international law or regulations.  Executive understands and agrees that that
all such “Works Made for Hire” are owned by the Company, its successors, assigns
or nominees, and that Executive shall not be entitled to any compensation other
than the Base Salary for creation or assignment of the same to the Company, its
successors, assigns or nominees; it being acknowledged and agreed that the Base
Salary and all other compensation and employment terms of Executive under this
Agreement shall constitute the sole consideration and remuneration for any Work
Product, including, without limitation, “Works Made for Hire”, regardless of the
current or future value of the Work Product.  Executive waives any right to
claim royalties or other consideration with respect to any Work
Product.  Executive understands and agrees that the decision whether or not to
commercialize or market any Work Product is within the Company’s sole discretion
and for the Company’s sole benefit, and that no royalty will be due to Executive
as a result of the Company’s efforts to commercialize or market any such Work
Product.
 
 
6

--------------------------------------------------------------------------------

 
 
(ii) Executive agrees to keep and maintain adequate and current electronic
records of all Work Product made by Executive (solely or jointly with others)
during the Employment Period.  The records will be available to and remain the
sole property of the Company during the Employment Period and at all times
thereafter.
 
(iii) Executive agrees to assist the Company, or its designee, at the Company’s
expense, in every proper way to secure the Company’s rights in Work Product in
any and all countries, including the disclosure to the Company of all pertinent
information and data with respect thereto, the execution of all applications,
specifications, oaths, assignments, affidavits, and all other instruments which
the Company shall deem necessary in order to apply for and obtain such rights
and in order to assign and convey to the Company, its successors, assigns, and
nominees the sole and exclusive rights, title and interest in and to such Work
Product.  Executive further agrees that Executive’s obligation to execute or
cause to be executed, when it is in Executive’s power to do so, any such
instrument or papers shall continue after the termination of this Agreement.
 
8.           Restrictive Covenants.  In consideration for (i) the Company’s
promise to provide Confidential Information to Executive and Executive’s return
promise to hold the Company’s Confidential Information in trust; (ii) the
substantial economic investment made by the Company in the Confidential
Information and goodwill of the Company, and the business opportunities
disclosed or entrusted to Executive; (iii) the compensation and other benefits
provided by the Company to Executive; and (iv) the Company’s employment of
Executive pursuant to this Agreement, and to protect the Company’s Confidential
Information, customer relationships, and goodwill, Executive agrees to enter
into the following restrictive covenants:
 
(a)           Non-Solicitation.  Executive agrees that, during the Employment
Period and thereafter during the Restricted Period (defined below), other than
in connection with his authorized duties under this Agreement, Executive shall
not, directly or indirectly, either as a principal, manager, agent, employee,
consultant, officer, director, stockholder, partner, investor, owner, or lender
or in any other capacity, and whether personally or through other persons or
entities:
 
(i)           Solicit business from, interfere with, attempt to solicit business
with, or do business with any customer, referral source and/or sponsor of the
Company with whom the Company did business or who the Company solicited within
the preceding two (2) years, and who or which: (1) Executive contacted, called
on, serviced or did business with during Executive’s employment at the Company;
(2) Executive learned of solely as a result of Executive’s employment with the
Company; or (3) about whom Executive received Confidential Information.  This
restriction in this Section 8(a)(i) only prohibits soliciting, attempting to
solicit or transacting business for any person or entity, other than the
Company, engaged in the Company’s Business or any affiliate thereof; or
 
(ii)           Solicit, induce or attempt to solicit or induce, engage or hire,
on behalf of himself or any other person or entity, any person who is an
employee or consultant of the Company or who was employed by the Company within
the preceding twelve (12) months.
 
 
7

--------------------------------------------------------------------------------

 
 
(b)           Non-Disparagement.  Executive agrees that the Company’s goodwill
and reputation are assets of great value to the Company and its affiliates which
were obtained through great costs, time and effort.  Therefore, Executive agrees
that during his employment and after the termination of his employment,
Executive shall not in any way, directly or indirectly, disparage, libel or
defame the Company, its beneficial owners or its affiliates, their respective
business or business practices, products or services, or employees.
 
For purposes of this Agreement:
 
“Restricted Period” means a period of eighteen (18) months immediately following
the date of Executive’s termination from employment for any reason.
 
“Company’s Business” means the business of developing, manufacturing and/or
marketing biomedical products that minimize noise and artifacts from cardiac
recordings during electrophysiology (“EP”) studies and ablation; any other
business the Company engages in during Executive’s employment and in which
Executive participated or of which Executive had knowledge of Confidential
Information; or any business contemplated by the Company during Executive’s
employment and in which contemplations or business assessment Executive
participated or about which contemplated business Executive had knowledge of
Confidential Information.
 
(c)           Tolling.  If Executive violates any of the restrictions contained
in this Section 8 (other than subsection (b) of this Section 8), the Restricted
Period shall be suspended and will not run in favor of Executive from the time
of the commencement of any violation until the time when Executive cures the
violation.
 
(d)           Remedies.  Executive acknowledges that the restrictions contained
in Sections 6, 7 and 8 of this Agreement, in view of the nature of the Company’s
business and his position with the Company, are reasonable and necessary to
protect the Company’s legitimate business interests, Confidential Information
and goodwill and that any violation of Sections 6, 7 and 8 of this Agreement
would result in irreparable injury to the Company.  In the event of a breach or
threatened breach by Executive of Sections 6, 7 or 8 of this Agreement, the
Company shall be entitled (i) to seek a temporary restraining order and
injunctive relief restraining Executive from the commission of any breach; and
(ii) if the Company is the prevailing party, to recover reasonable attorneys’
fees, expenses and costs the Company incurs in such action.  Further, if the
Company prevails in any action brought by Executive (or anyone acting on his
behalf) seeking to declare any term in this Section 8 void or unenforceable or
subject to reduction or modification, then the Company shall be entitled to
recover attorneys’ fees, expenses and costs the Company incurs in such
action.  Similarly, if Executive prevails in any action brought by the Company
(or anyone acting on its behalf) seeking to enforce any term in Section 6, 7 or
8, then Executive shall be entitled to recover reasonable attorneys’ fees,
expenses and costs he incurs in such action.  Nothing contained in this
Agreement shall be construed as prohibiting the Company from pursuing any other
remedies available to it for any breach or threatened breach, including, without
limitation, the recovery of money damages.  The existence of any claim or cause
of action by Executive against the Company, whether predicated on this Agreement
or otherwise, shall not constitute a defense to the enforcement by the Company
of Section 6, 7 or 8 of this Agreement.  If Executive, in the future, seeks or
is offered employment, or any other position or capacity with another person or
entity, Executive agrees to inform each such person or entity of the
restrictions in Sections 6, 7 and 8 of this Agreement.  Further, before
accepting any employment or other position with any person or entity during the
Restricted Period, Executive agrees to give prior written notice to the Company
of the name and address of such person or entity.  The Company shall be entitled
to advise such person or entity of the provisions of Sections 6, 7 and 8 and to
otherwise deal with such person or entity to ensure that the provisions of
Sections 6, 7 and 8 are enforced.
 
 
8

--------------------------------------------------------------------------------

 
 
(e)           Reformation.  The courts shall be entitled to modify the duration
and scope of any restriction contained in this Section 8 to the extent such
restriction would otherwise be unenforceable, and such restriction as modified
shall be enforceable.  Executive acknowledges that the restrictions imposed by
this Agreement are legitimate, reasonable and necessary to protect the Company’s
investment in its Confidential Information, businesses, customer relationships
and the goodwill thereof.  Executive acknowledges that the scope and duration of
the restrictions contained herein are necessary and reasonable in light of the
time that Executive has been engaged in the business of the Company, Executive’s
reputation in the markets for the Company’s business and Executive’s
relationship with the suppliers, customers and clients of the Company obtained
through Executive’s employment with the Company.
 
9.           Termination of Agreement.  The employment relationship between
Executive and the Company created under this Agreement shall terminate before
the expiration of the stated term of this Agreement upon the occurrence of any
one of the following events:
 
(a)           Death or Permanent Disability.  This Agreement, and Executive’s
employment, shall be terminated effective on the death or permanent disability
of Executive.  For this purpose, “Permanent Disability” shall mean the inability
of Executive to perform his essential duties and responsibilities under this
Agreement with or without reasonable accommodation for a continuous period
exceeding 90 days or for a total of 180 days during any period of 12 consecutive
months as a result of a physical or mental illness, disease or personal injury
he has incurred.
 
(b)           Termination by the Company for Cause.  The Company may terminate
Executive’s employment hereunder for Cause at any time after providing written
notice to Executive.  For purposes of this Agreement, the term “Cause” shall
mean any of the following:
 
(i)           Executive being charged with, or convicted of, a crime or
Executive’s commission of any unlawful acts (including, but not limited to,
misrepresentation, theft, misappropriation, fraud, harassment, discrimination or
retaliation) that may cause harm to the reputation or business of the Company,
as determined in the Board’s reasonable discretion;
 
(ii)            Executive’s material breach of this Agreement or any other
agreement with the Company;
 
(iii)           Executive’s refusal to perform, or intentional disregard of, in
any material respect, Executive’s duties and responsibilities;
 
(iv)           Executive’s refusal to abide by or comply with the lawful
directives of the Board;
 
(v)           Executive’s dishonesty, fraud, or willful gross misconduct with
respect to the business or affairs of the Company;
 
(vi)           Executive’s intentional damage to any property of the Company of
substantial value; or
 
 
9

--------------------------------------------------------------------------------

 
 
(vii)           Conduct by Executive which demonstrates gross unfitness to
serve;
 
provided, however, that “Cause” shall not include: (x) any act or omission which
is taken at the direction of the Board; or (y) any refusal to take any action
that, in Executive’s good faith judgment would be unlawful.
 
In each such event listed in clauses (ii), (iii), (iv) and (vii) above, if the
circumstances are curable as determined in the Board’s reasonable and good faith
judgment, the Company shall give Executive written notice thereof which shall
specify in reasonable detail the circumstances constituting Cause, and there
shall be no Cause with respect to any such circumstances if cured by Executive
within thirty (30) days after such notice.  Subject to Executive’s right to
dispute such determination by appropriate legal action, in all cases the Board
shall reasonably and in good faith determine whether Cause exists and whether,
in circumstances in which Executive is provided an opportunity to cure an action
or omission, such action or omission has been cured.
 
(c)           Termination by Executive for Good Reason.  Executive may
immediately terminate his employment hereunder for Good Reason at any time by
notice given to the Company.  For purposes of this Agreement, the term “Good
Reason” shall mean the occurrence of any of the following:
 
(i)           a material diminution by the Board without Executive’s consent in
Executive’s duties or responsibilities as President and Chief Executive Officer
of the Company; or
 
(ii)           the material breach of this Agreement by the Company;
 
provided, however, that an insubstantial or inadvertent action taken in good
faith and which is remedied by the Company promptly after receipt of written
notice thereof from Executive shall not constitute Good Reason.  Executive
agrees to provide the Company with such written notice describing in reasonable
detail the facts and circumstances that are alleged to otherwise constitute Good
Reason promptly following Executive’s reasonable good faith determination that
Good Reason exists.  In the event Good Reason exists, Executive may terminate
his employment with the Company if the Company does not cure such circumstances
within 30 (thirty) days after the date Executive gives such written notice to
the Company.
 
(d)           Termination by the Company Without Cause.  The Company may
terminate this Agreement and Executive’s employment at any time upon thirty (30)
days written notice to Executive without Cause, during which period Executive
shall not be required to perform any services for the Company other than to
assist the Company in training his successor and generally preparing for an
orderly transition.
 
(e)           Termination by Executive for any Reason.  Executive may terminate
this Agreement and his employment for any reason at any time upon thirty (30)
days written notice to the Company.
 
(f)           Separation from Service.  For purposes of this Agreement,
including, without limitation, Sections 9 and 10, any references to a
termination of Executive’s employment shall mean a “separation from service” as
defined by Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) and the Treasury Regulations and other guidance issued thereunder.
 
 
10

--------------------------------------------------------------------------------

 
 
10.           Compensation Upon Termination.  Upon the termination of
Executive’s employment under this Agreement before the expiration of the stated
term in this Agreement, Executive shall be entitled to the following:
 
(a)           Termination by the Company for Cause or as a Result of the
Resignation of Executive.  In the event that Executive’s employment is
terminated by the Company for Cause, or as a result of Executive’s resignation
without Good Reason, the Company shall pay the following amounts to Executive
(or his estate or other legal representative, as the case may be) within the
time period required by applicable law (and in all events within thirty (30)
days of such termination):
 
(i)           any accrued but unpaid Base Salary (as determined pursuant to
Section 5(a) hereof) for services rendered to the Termination Date;
 
(ii)           any accrued but unpaid expenses required to be reimbursed
pursuant to Section 5(f) hereof;
 
(iii)           payment for any accrued and unpaid vacation or similar pay to
which he is entitled under Company policies; and
 
(iv)           any medical, dental, life insurance or similar “welfare” benefits
to which Executive may be entitled upon termination pursuant to the plans,
policies, and arrangements referred to in Section 5(g) hereof, which shall be
paid in accordance with the terms of such plans, policies and arrangements.
 
The amounts described in Sections 10(a)(i)-(iv) shall be referred to herein as
the “Accrued Obligations.”
 
(b)           Termination by Reason of Death or Permanent Disability of
Executive.  In the event that Executive’s employment is terminated by reason of
Executive’s death or Permanent Disability, the Company shall pay to Executive
(or his estate or other legal representative, as the case may be):
 
(i)           the Accrued Obligations within the time period required by
applicable law (and in all events within thirty (30) days after the Termination
Date);
 
(ii)           any earned but unpaid bonus under Section 5(b) relating to the
calendar year prior to the calendar year in which the Termination Date occurs (a
“Prior Year Bonus”), such amount to be paid no later than March 15 following the
Termination Date;
 
(iii)           any earned but unpaid prorated bonus under Section 5(b) relating
to the calendar year in which the Termination Date occurs (a “Current Year
Bonus”), such amount to be paid no later than March 15 of the calendar year
following the calendar year in which the Termination Date occurs; and
 
(iv)           any earned but unpaid bonus under Section 5(c).
 
 
11

--------------------------------------------------------------------------------

 
 
(c)           Termination by the Company Without Cause or by Executive for Good
Reason.  In the event that Executive’s employment is terminated by Executive for
Good Reason pursuant to Section 9(c) or by the Company without Cause pursuant to
Section 9(d), the Company shall pay or provide to Executive at its expense the
following:
 
(i)           the Accrued Obligations within the time period required by
applicable law (and in all events within thirty (30) days after the Termination
Date);
 
(ii)           any earned but unpaid Prior Year Bonus, such amount to be paid no
later than March 15 following the Termination Date;
 
(iii)           any earned but unpaid Current Year Bonus, such amount to be paid
no later than March 15 of the calendar year following the calendar year in which
the Termination Date occurs;
 
(iv)           any earned but unpaid bonus under Section 5(c); and
 
(v)           subject to compliance with his obligations under Sections 6, 7 and
8 and the execution and timely return by Executive of a Release of Claims (as
defined below) and subject to the provisions of Section 11 below:
 
(1)           Severance pay in an amount equal to Executive’s Base Salary for
twelve (12) months payable in equal monthly installments with the first
installment commencing on the 10th day following the termination of Executive’s
employment; provided, however, if Executive is retained or re-employed during
such twelve (12) month period the severance pay shall thereafter equal the
difference between Executive’s Base Salary and the amount of base salary or base
compensation paid to Executive by virtue of such retention or re-employment
during the balance of such twelve (12) month period; and
 
(2)           Commencing on the Termination Date and for the twelve (12) month
period thereafter, or until Executive becomes eligible for comparable employer
sponsored health plan benefits, whichever is sooner, all health plan benefits to
which the Executive is entitled prior to the Termination Date under any such
benefit plans or arrangements maintained by the Company in which the Executive
participated, which benefits shall be determined and paid in accordance with
this Agreement and plans or arrangements and shall be provided pursuant to COBRA
with the relative costs therefor being paid by the Company and Executive in the
same proportion as existed while Executive was an active employee of the
Company:
 
(3)           In the event Executive fails to comply with his obligations under
Sections 6, 7 and 8 or does not timely execute and return (or otherwise revokes)
a release of claims in the form and substance reasonably requested by the
Company, no amount shall be payable to Executive pursuant to this Section
10(c)(v).
 
(4)           The Release of Claims required under this Section 10(c)(v), shall
be in a form reasonably required by the Company but shall exclude therefrom the
following claims that Executive may have: (i) any claims for indemnification
which may be available to Executive under Section 11(l), (ii) any claims under
policies of insurance maintained by the Company, (iii) any claims under employee
benefit plans of the Company; and (iv) any claims relating to future obligations
of the Company under the Employment Agreement, including, without limitation,
the obligations of the Company under this Section 10(c) thereof.
 
 
12

--------------------------------------------------------------------------------

 
 
(d)           Termination Upon Expiration of Term.  In the event that
Executive’s employment is terminated as a result of the expiration of the term
of the Agreement without any renewal or extension thereof, the Company shall pay
or provide to Executive at its expense the following:
 
(i)           the Accrued Obligations within the time period required by
applicable law (and in all events within thirty (30) days after the Termination
Date);
 
(ii)           any earned but unpaid Prior Year Bonus;
 
(iii)           any earned but unpaid Current Year Bonus, such amount to be paid
no later than March 15 of the calendar year following the calendar year in which
the Termination Date occurs; and
 
(iv)           any earned but unpaid bonus under Section 5(c).
 
(e)           No Mitigation.  In no event shall Executive be obligated to seek
other employment or take any other action to mitigate the amounts payable to
Executive under this Section 10, nor shall the amount of any payment under this
Section 10 be reduced by any compensation earned as a result of Executive’s
employment by another employer except as set forth herein.
 
11.           Other Provisions.
 
(a)           Remedies; Legal Fees.  Each of the parties to this Agreement shall
be entitled to enforce its rights under this Agreement, specifically, to recover
damages by reason of any breach of any provision of this Agreement and to
exercise all other rights existing in its favor.  In the event that either party
pursues any legal action against the other party resulting from a breach of this
Agreement, the prevailing party shall be entitled to it or his attorneys’ fees.
 
 
(b)           Limitations on Assignment.  In entering into this Agreement, the
Company is relying on the unique personal services of Executive; services from
another person will not be an acceptable substitute.  Except as provided in this
Agreement, neither party may assign this Agreement or any of the rights or
obligations set forth in this Agreement without the explicit written consent of
the other party.  Any attempted assignment in violation of this Section 11(b)
shall be void.  Except as provided in this Agreement, nothing in this Agreement
entitles any person other than the parties to the Agreement to any claim, cause
of action, remedy, or right of any kind, including, without limitation, the
right of continued employment.
 
(c)           Severability and Reformation.  The parties intend all provisions
of this Agreement to be enforced to the fullest extent permitted by law.  If,
however, any provision of this Agreement is held to be illegal, invalid, or
unenforceable under present or future law, such provision shall be fully
severable, and this Agreement shall be construed and enforced as if such
illegal, invalid, or unenforceable provision were never a part hereof, and the
remaining provisions shall remain in full force and effect and shall not be
affected by the illegal, invalid, or unenforceable provision or by its
severance.  In lieu of such illegal, invalid or unenforceable provision, there
shall be added automatically as a part of this Agreement a legal, valid and
enforceable provision as similar in terms to such illegal, invalid or
unenforceable provision as may be possible, and the Company and Executive hereby
request the court to whom disputes relating to this Agreement are submitted to
reform the otherwise unenforceable covenant in accordance with this Section
11(c).
 
 
13

--------------------------------------------------------------------------------

 
 
(d)           Notices.  Any notice or other communication required, permitted or
desired to be given under this Agreement shall be deemed delivered when
personally delivered; the business day, if delivered by overnight courier; the
same day, if transmitted by e-mail on a business day before noon, Central Time;
the next business day, if otherwise transmitted by e-mail; and the third
business day after mailing, if mailed by prepaid certified mail, return receipt
requested, as addressed or transmitted as follows (as applicable):
 
If to Executive:
 
Gregory Cash
5601 Bimini Drive
Minnetonka, Minnesota 55343
e-mail: gregorydcash@gmail.com


With a Copy to:


Gregory D. Pusch
Lapp, Libra, Thomson, Stoebner & Pusch, Chartered
120 South Sixth Street, Suite 2500
Minneapolis, MN 55402
e-mail: gpusch@lapplibra.com
 
If to the Company:


BioSig Technologies, Inc.
Attention:  Ken Londoner
    Executive Chairman
12424 Wilshire Boulevard, Suite 745
Los Angeles, CA 90025
klondoner@biosigtech.com
 
(e)          Further Acts.  Whether or not specifically required under the terms
of this Agreement, each party shall execute and deliver such documents and take
such further actions as shall be reasonably necessary in order for such party to
perform all of his or its obligations specified in the Agreement or reasonably
implied from the Agreement’s terms.
 
(f)           Publicity and Advertising.  Executive agrees that the Company may
use his name, picture, or likeness for any advertising, publicity or other
business purpose at any time, during the term of this Agreement and may continue
to use materials generated during the term of this Agreement for a period of six
(6) months thereafter.  The use of Executive’s name, picture, or likeness shall
not be deemed to result in any invasion of Executive’s privacy or in violation
of any property right Executive may have; and Executive shall receive no
additional consideration if his name, picture or likeness is so used.  Executive
further agrees that any negatives, prints or other material for printing or
reproduction purposes prepared in connection with the use of his name, picture
or likeness by the Company shall be and are the sole property of the Company.
 
 
14

--------------------------------------------------------------------------------

 
 
(g)          GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO
THE CONFLICT OF LAWS (RULES) OR CHOICE OF LAWS (RULES) THEREOF.
 
(h)          Venue.  Venue of any litigation arising from this Agreement or any
disputes relating to the Executive’s employment shall be in the United States
District Court for the District of Delaware, or a state district court of
competent jurisdiction in New Castle County, Delaware. Executive consents to
personal jurisdiction of the United States District Court for District of
Delaware, or a state district court of competent jurisdiction in New Castle
County, Delaware for any dispute relating to or arising out of this Agreement or
Executive’s employment, and Executive agrees that Executive shall not challenge
personal or subject matter jurisdiction in such courts.
 
(i)           Waiver.  A party’s waiver of any breach or violation of any
Agreement provisions shall not operate as, or be construed to be, a waiver of
any later breach of the same or other Agreement provision.
 
(j)           Entire Agreement, Amendment, Binding Effect.  This Agreement,
including the documents and agreements referred to herein, constitutes the
entire agreement between the parties concerning the subject matter in this
Agreement.  No oral statements or prior written material not specifically
incorporated in this Agreement shall be of any force and effect, and no changes
in or additions to this Agreement shall be recognized, unless incorporated in
this Agreement by written amendment, such amendment to become effective on the
date stipulated in it.  Executive acknowledges and represents that in executing
this Agreement, he does not rely, and has not relied, on any communications,
promises, statements, inducements, or representation(s), oral or written, by the
Company, except as expressly contained in this Agreement.  Executive and the
Company have relied on their own judgment in entering into this Agreement.  Any
amendment to this Agreement must be signed by all parties to this
Agreement.  This Agreement will be binding on and inure to the benefit of the
parties hereto and their respective successors, heirs, legal representatives,
and permitted assigns (if any).  This Agreement supersedes any prior agreements
between Executive and the Company concerning the subject matter of this
Agreement.
 
(k)           Counterparts. This Agreement may be executed in counterparts, with
the same effect as if both parties had signed the same document.  All such
counterparts shall be deemed an original, shall be construed together and shall
constitute one and the same instrument.
 
(l)           Indemnification.  The Company will indemnify and hold Executive
harmless against any liability, damage, cost or expense as and when incurred in
connection with the defense of any action, suit or proceeding to which he is a
party, or threat thereof, by reason of his being or having been an officer or
director of the Company or any affiliate of the Company to the fullest extent
permitted or required by the Company’s certificate of incorporation or bylaws
and applicable laws as in effect on the date hereof and notwithstanding any
subsequent amendment thereof that would otherwise reduce, eliminate or adversely
affect the Executive’s rights to indemnification.
 
 
15

--------------------------------------------------------------------------------

 
 
(m)           Expenses.  All costs and expenses (including attorneys’ fees)
incurred by the Company in connection with the negotiation and preparation of
this Agreement shall be paid by the Company.  If this Agreement is executed and
delivered by both parties, the Company agrees to pay, upon presentation of
reasonable documentation in connection therewith, all costs and expenses
incurred by Executive in connection with the negotiation, preparation, execution
and delivery of this Agreement, including, without limitation, the reasonable
fees and out-of-pocket expenses of counsel in an amount not to exceed six
thousand dollars ($6,000).
 
12.           Section 409A of the Code.
 
(a)           To the extent (i) any payments to which Executive becomes entitled
under this Agreement, or any agreement or plan referenced herein, in connection
with Executive’s termination of employment with the Company constitute deferred
compensation subject to Section 409A of the Code; (ii) Executive is deemed at
the time of his separation from service to be a “specified employee” under
Section 409A of the Code; and (iii) at the time of Executive’s separation from
service the Company is publicly traded (as defined in Section 409A of Code),
then such payments (other than any payments permitted by Section 409A of the
Code to be paid within six (6) months of Executive’s separation from service)
shall not be made until the earlier of (x) the first day of the seventh month
following Executive’s separation from service or (y) the date of Executive’s
death following such separation from service.  Upon the expiration of the
applicable deferral period, any payments which would have otherwise been made
during that period (whether in a single sum or in installments) in the absence
of this Section 12 shall be paid to Executive or Executive’s beneficiary in one
lump sum.
 
(b)           It is intended that this Agreement comply with or be exempt from
the provisions of Section 409A of the Code and the Treasury Regulations and
guidance of general applicability issued thereunder so as to not subject
Executive to the payment of additional interest and taxes under Section 409A of
the Code, and in furtherance of this intent, this Agreement shall be
interpreted, operated and administered in a manner consistent with these
intentions.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first indicated above.
 
 
THE COMPANY:
 
BIOSIG TECHNOLOGIES, INC.
 


 
By:           /s/ Kenneth L.
Londoner                                            
Name:      Kenneth L. Londoner                                                 
 
Title:        Executive
Chairman                                                      




 
EXECUTIVE:
 
/s/ Gregory
Cash                                                                           
Gregory Cash
 
 
16

--------------------------------------------------------------------------------

 
 